Citation Nr: 1535015	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a scar, status post pilonidal cyst removal.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to the sole service-connected disability of a scar, status post pilonidal cyst removal.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1978.

The Veteran's scar claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for the scar.  The RO assigned an initial disability rating of 20 percent, retroactively effective from February 3, 2010.  The Veteran filed a Notice of Disagreement (NOD) in September 2010, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in June 2011.  In July 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his Substantive Appeal, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In an April 2014 letter, he was notified that his Board hearing had been scheduled for May 2014.  The Veteran requested that this Board hearing be rescheduled.  In an April 2015 letter, the Veteran was notified that his Board hearing had been scheduled for May 2015, but he failed to appear for that Board hearing.  He did not provide an explanation for his absence or request to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In February 2011 and June 2011, the Veteran submitted VA 21-8940 Forms, Veterans Application for Increased Compensation Based on Unemployability, in which he alleged that he was currently unemployed due to his service-connected scar, status post pilonidal cyst removal.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due exclusively due to the sole service-connected disability of a scar, status post pilonidal cyst removal.  The TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, in a December 2013 statement, the Veteran reported recent treatment for his service-connected scar, status post pilonidal cyst removal, in November 2013 at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  These recent VA treatment records are not currently in the claims file, as the most recent VAMC treatment records in the claims file are dated from April 2011.  Additionally, in the December 2013 statement, the Veteran reported treatment for his service-connected scar, status post pilonidal cyst removal, at the VA Community-Based Outpatient Clinic (CBOC) in Sewell, New Jersey.  To date, the claims file does not contain any treatment records from this CBOC.  In his December 2013 statement, the Veteran requested that the CBOC records be obtained.  On remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, at her recent November 2013 VA skin examination, the Veteran reported that he was currently unemployed and had been receiving workers compensation benefits since October 2012.  The Veteran did not state for which disability(ies) he was receiving the workers compensation benefits.  These records are not currently in the claims file, and attempts by the AOJ to obtain these records have not been made.  These records should be obtained and considered by the AOJ, as they are relevant to the TDIU claim on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3) (2015); see also Loving, 19 Vet. App. at 101-03.  

Finally, the Veteran's last VA examination to assess the current severity of his service-connected scar, status post pilonidal cyst removal, was in November 2013.  This examination is almost two years old.  Since that examination, the Veteran, in a December 2013 statement, asserted that the November 2013 VA examiner only considered one of his scars from his pilonidal cyst removal (the scar from his February 2011 surgery related to his pilonidal cyst removal) and not the original scar from the 1973 pilonidal cyst removal.  Additionally, the Veteran reported flare-ups of his service-connected disability - specifically, that the wound reopened and closed repeatedly causing bleeding, cracking, and pain.  A review of the November 2013 VA examination documents that the VA examiner only considered one scar and did not address flare-ups of the Veteran's service-connected disability.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's service-connected scar, status post pilonidal cyst removal.  An additional VA examination is necessary to determine the current severity of the service-connected scar, status post pilonidal cyst removal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Philadelphia, Pennsylvania, VAMC since April 2011 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Sewell, New Jersey, VA CBOC since February 2010 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Contact the Veteran and ask that he provide the names and addresses of all VA and non-VA medical care providers who have treated him in relation to his 2012 workers' compensation claim.  With any necessary authorization, all outstanding records should be requested and obtained.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected scar, status post pilonidal cyst removal.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected scar, status post pilonidal cyst removal should be reported in detail.  Measurements and unretouched color photographs must be obtained.

Specifically, the VA examiner is asked to identify all scars associated with the status post pilonidal cyst removal.  For each scar, the VA examiner is asked to address whether each scar is:
* Deep
* Nonlinear
* Painful
* Unstable

The examiner should also address the Veteran's contentions of flare-ups of his service-connected disability, to include the wound closing and reopening repeatedly causing cracking, bleeding, and pain.  

The examiner should also provide an opinion addressing whether the Veteran's service-connected scar, status post pilonidal cyst removal, prevents him from performing the physical acts required for gainful employment, considering the impairment due to the pathology, symptoms, and signs associated with the scar, status post pilonidal cyst removal.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  In issuing the SSOC, the AOJ is asked to consider whether the claims should be referred on an extraschedular basis to the Director of the Compensation and Pension Service.  The AOJ should also consider whether the Veteran is entitled to a temporary, total disability rating for his February 2011 surgery related to his service-connected disability.  Afford them the appropriate period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

